Citation Nr: 0513405	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for major depressive 
disorder.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel










INTRODUCTION

Appellant had active military service from February 1982 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for a mental disorder.

Appellant requested a Travel Board hearing in conjunction 
with this appeal.  Appellant was scheduled to testify before 
the Travel Board in August 2002, but he failed to appear as 
scheduled.

The claim was remanded for further development in September 
2003.  That development was accomplished, and the file has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed as having major 
depressive disorder.

2.  Service medical records show that appellant had one 
referral to a mental health clinic while in service.  There 
is no indication that appellant was diagnosed with a mental 
disorder while in service, or that he had a mental disorder 
at the time of his discharge.

3.  Medical records show that appellant had three motor 
vehicle accidents after his discharge from service, resulting 
in physical injury and mental trauma.  There is competent 
medical evidence on file asserting a nexus between 
appellant's depression and the post-service motor vehicle 
accidents; there is no competent medical evidence showing a 
nexus between appellant's depression and his military 
service.

4.  A psychosis was not shown in service or within 1 year of 
separation therefrom.
CONCLUSION OF LAW

Major depressive disorder was not incurred in or aggravated 
by military service and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for service connection was submitted prior 
to enactment of the VCAA, but initial adjudication was made 
after enactment of the VCAA.  The VCAA accordingly applies to 
the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for a mental disorder was received in 
September 2000; the claim was denied by rating decision in 
November 2001.  RO sent appellant duty-to-assist letters in 
June and September 2001, prior to the rating decision, and 
another duty-to-assist letter in May 2004 during the pendancy 
of the appeal.  None of these duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision November 
2001, the Statement of the Case (SOC) in January 2002, and 
the Supplemental Statement of the Case (SSOC) in February 
2005 all listed the evidence on file that had been considered 
in formulation of the decision.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and all other 
medical providers that appellant identified as having 
potentially relevant evidence for development.  RO obtained 
appellant's entire Social Security Administration (SSA) file, 
and afforded appellant a VA medical examination to determine 
the etiology and severity of the claimed disability.  
Appellant requested a Travel Board hearing in conjunction 
with his appeal, but he failed to appear at the scheduled 
hearing.  The Board accordingly finds that VA's duty to 
assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

Appellant's service medical records are on file.  There is no 
mention of a psychiatric disorder in appellant's enlistment 
physical (October 1981).  Appellant was sent to Mental Health 
Clinic for screening and follow-up in June 1984, but he was 
apparently returned to his unit without a diagnosed mental 
condition; the service medical record does not contain a 
treatment note showing what transpired during appellant's 
sessions at the Mental Health Clinic, nor is there a specific 
history of why he was sent.  A Report of Periodic Physical 
Examination, dated December 1987, makes no mention of a 
current psychiatric disorder.  Appellant was discharged in 
December 1992; there is no discharge physical examination on 
file.      

Appellant applied for Social Security Administration (SSA) 
disability in October 1997; his SSA file has been associated 
with the VA C-file.  The private medical treatment notes and 
private medical evaluations discussed below include records 
that were obtained from SSA.

The file contains an In-Depth Neuropsychiatric Evaluation 
conducted by Dr. W.E.A. in January 1998, consequent to 
injuries received during a motor vehicle accident in April 
1996.  Appellant reported having physical and mental problems 
associated with the motor vehicle accident, including feeling 
depressed and frustrated over his current limitations.  Dr. 
W.E.A. performed a physical and mental examination of 
appellant and recorded his observations in detail.  Dr. 
W.E.A.'s impression was head injury/cerebral concussion, 
temporomandibular joint disorder, chronic spinal 
strain/sprain, post-traumatic syndrome, and depressive 
disorder, all consequent to a motor vehicle accident.  
Specifically, appellant was traumatized by the accident to 
the point of having nightmares and ruminating about the 
accident.  Appellant was hypervigilant when driving or riding 
in a car and had thoughts about dying; he was very worried 
about his health and future and was quite depressed. 

The file contains a Behavioral Neurological Examination 
conducted by Dr. W.E.A. in January 1998.  Appellant received 
a battery of tests, including the Beck Depression Inventory 
in which his score was 29.  Dr. W.E.A.'s summary noted many 
psychophysiological problems, including significant 
depression and anxiety, indicative of a post-traumatic stress 
disorder.  

The file contains a Computerized Brain Mapping performed by 
Dr. W.E.A. in February 1998.  Per history, appellant had 
received a head injury in a motor vehicle accident in 
September 1997 and he currently suffered from depression, 
anxiety, confusion, mood swings, irritability, and problems 
with memory and concentration.   Dr. W.E.A.'s impression was 
abnormal study consistent with post-concussive syndrome, 
secondary to appellant's history of closed head trauma.  A 
note by Dr. W.E.A. in June 1998 stated that treatment was 
being terminated because no progress was being made.  A 
Mental Impairment Questionnaire by Dr. W.E.A. in November 
1998 stated that appellant ceased receiving treatment from 
Dr. WEA due to transportation problems, and that his 
prognosis for employability was poor.    
 
Appellant had a VA general medical examination in July 1998.  
Appellant reported that he had been involved in three motor 
vehicle accidents (November 1995, April 1996, and September 
1997), all three of which occurred after appellant's 
discharge from military service.  Appellant reported feelings 
of depression.  The examiner conducted a physical examination 
of appellant and recorded his observations in detail.  The 
examiner did not record a diagnosis or formal impressions, 
but he articulated a "problem list" that included 
depression.

The file contains a VA Mental Health Clinic (VAMHC) Intake 
Assessment dated May 2000 that shows appellant presented with 
complaint of depression.  Appellant reported that a 
psychiatrist saw him on one occasion in the military, but 
appellant could not give a reason for that referral or 
provide any details of the treatment.  Appellant stated that 
he was currently stressed by his separation from his wife and 
children.  He reported that he had been injured in automobile 
accidents in 1995 and 1996, and continued to have consequent 
pain and stiffness in his back.  The examiner noted 
appellant's family, social, and military history, and noted 
appellant's current demeanor and affect.  The examiner's 
assessment was as follows.  AXIS I: major depression, rule 
out schizophrenia.  AXIS III: constant pain, status post 
herniorraphy.  AXIS IV: recent move, separation from family, 
financial worries, and constant pain.  AXIS V (Global 
Assessment of Functioning): 40.  VAMHC follow-up notes show 
that appellant received medication and supportive therapy in 
June 2000 to July 2000.  He continued to complain of back 
pain and of his separation from his wife and children; there 
is nothing in the clinic notes indicating a connection 
between appellant's symptoms and his previous military 
service.

In September 2000, appellant filed a claim for service 
connection for depression.  
Enclosed with the claim was a letter by Mr. C.G.J. dated June 
2000.  The letter states that C.G.J. was appellant's military 
supervisor from July 1983 to May 1985.  During that period, 
appellant experienced numerous personal and military problems 
that interfered with his daily duties.  Appellant had a 
reading problem that made it difficult for him to read and 
comprehend complicated technical manuals, which caused him to 
work at a slower rate than his peers.  Appellant had weak 
verbal and written communications skills, which made it 
difficult for him to express himself.  Appellant took 
remedial reading classes, but his reading comprehension 
continued to be slower than his peers.  Appellant understood 
his job as calibration specialist, but had trouble 
communicating that fact.  Appellant was quiet and kept to 
himself, seldom communicating with others.  Because of those 
problems, appellant was referred to a psychiatrist, but 
C.G.J. was not informed of the psychiatrist's determination.  
Appellant was under psychiatric care for quite awhile, but 
C.G.J. noticed no resultant changes in appellant's awkward 
behavior.   

Appellant received VA inpatient psychiatric treatment in 
September and October 2000.  Although appellant had 
difficulty articulating his problem, it devolved that he was 
angry because he had been denied Social Security disability 
benefits consequent to the injuries he had received in 
automobile accidents.  During the course of his 
hospitalization, appellant's physical and mental symptoms 
were observed and recorded in detail.  Appellant expressed 
homicidal intent toward the Administrative Law Judge in 
Florida who had denied his application for Social Security 
disability benefits.  Appellant was stabilized, and was 
discharged to outpatient status when it appeared that he no 
longer presented a danger to others or himself.  During his 
inpatient treatment, appellant's diagnosis was as follows.  
AXIS I: major depressive disorder, rule out schizophrenia and 
rule out schizoaffective disorder.  AXIS III: back pain.  
AXIS IV: poor coping skills, slowed cognition, and financial 
difficulties.  AXIS V: GAF of 20. 

VAMHC outpatient notes from October 2000 to April 2002 show 
that appellant was awarded Social Security disability 
benefits in November 2000, which made him happy.  Appellant 
was also happy to be awarded a nonservice connected pension 
by VA, although he wanted VA to award service connection.  
Appellant's psychiatric symptoms were apparently adequately 
controlled by medication.  Appellant reported having yet 
another automobile accident, with back injury, in December 
2001.  

Appellant had a VA compensation and pension (C&P) 
psychological examination in January 2001.  Appellant 
reported that his main problem was depression.  He stated 
that he had been very depressed during military duty in Korea 
12 years previously.  He stated that while in Korea he drank 
heavily and attempted suicide on one occasion (he "tried to 
drink himself to death" with contraband alcohol).  After 
departing Korea, appellant had no more problems with 
depression until the automobile accidents caused a new onset.  
Appellant reported one psychiatric hospitalization (at the 
VAMC, in September 2000) and stated that he continued to 
undergo psychiatric treatment at the VAMC.  The examiner 
recorded appellant's social, family, and work history, and 
his observations of appellant during interview, in detail.

The examiner's diagnosis was as follows.  AXIS I: major 
depression, recurrent with psychotic features, and prior 
history of alcohol abuse in fully sustained remission.  AXIS 
II: personality disorder, not otherwise specified, with 
paranoid, schizoid, and possibly schizotypal traits.  AXIS 
III: mid and lower back problems, with chronic pain per 
report.  AXIS IV: problems with primary support group, 
occupational functioning, and financial problems.  AXIS V 
(Global Assessment of Functioning): 44 to 48, related to 
major depression with psychotic features, with equal 
contribution from back pain.  The examiner did not state an 
opinion as to the etiology of the psychiatric pathology.  
 

III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may also be presumed for certain 
disorders, including a psychosis, where the disorder is 
demonstrated to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection for a 
particular disability, there must be: medical evidence of a 
current disability; medical evidence, or in some 
circumstances lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a current disability.  In this case, the VA medical 
examination shows a competent diagnosis of major depressive 
disorder with psychotic features, and the Board accordingly 
finds that the first part of the Hickson analysis is 
satisfied.

The second part of the Hickson analysis is medical or lay 
evidence of in-service injury or disease.  In this case, the 
service treatment record shows one occasion in which 
appellant was referred to the Mental Health Clinic.  
Appellant himself reportedly does not know the reason for 
that referral.  There is no indication that appellant's one 
referral to Mental Health Clinic resulted in a diagnosis or 
findings of depression or any other acquired psychiatric 
disorder (there is no indication of such a diagnosis in the 
service medical record, and neither appellant nor his 
military supervisor was aware of such a diagnosis).  In fact, 
appellant served for eight more years of active duty after 
his one Mental Health Clinic referral, without further 
indication of a mental disturbance or disorder.  The Board 
accordingly finds that the second part of the Hickson 
analysis is not satisfied in regard to this disability.  

In conjunction with the second Hickson requirement, the Board 
has carefully considered the letter by C.G.J., appellant's 
former military supervisor.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  C.G.J.'s letter asserts that appellant was a slow 
learner in service, and points to learning and personality 
problems, but does not cite any observations showing the 
presence or onset of depression.  The Board has accordingly 
determined that C.G.J.'s letter does not support a contention 
that appellant had depression while in service.  

The third part of the Hickson analysis is medical evidence of 
a nexus between the claimed current disability and the 
claimant's military service.  In this case, there is no such 
medical evidence.  There is, however, contrary medical 
evidence showing that appellant's depression was due at least 
in part to physical disability consequent to three his post-
service motor vehicle accidents.  There being no medical 
evidence of nexus, the Board finds that the third Hickson 
requirement has not been satisfied.
 
In the alternative to the Hickson analysis, there is a 
presumption of service connection if a claimant has a 
psychosis whose symptoms became manifest to a degree of at 
least 10 percent disabling within one year of discharge from 
active service, even if the in-service onset is not 
documented in medical records.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  A 
chronic disease need not be diagnosed within the presumptive 
period, but characteristic manifestations thereof to the 
required degree must be shown by acceptable lay and medical 
evidence, followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c) (2004); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  There is no 
indication that any psychosis or psychotic features were 
manifested to a compensable degree within one year of 
discharge.  The Board accordingly finds that service 
connection as a chronic condition is not warranted.

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the earliest 
indication of depression was in 1998, six years after 
appellant's discharge.  The Board finds that this passage of 
years is actual evidence against the claim.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the doctrine of 
reasonable doubt does not apply.


ORDER

Service connection for major depressive disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


